Citation Nr: 1447416	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  08-13 343A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for decreased sensation in the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for decreased sensation in the left lower extremity.

4.  Entitlement to an effective date earlier than February 3, 2010, for the grant of service connection and award of compensation for decreased sensation in the right lower extremity.

5.  Entitlement to an effective date earlier than June 30, 2006, for the grant of service connection and award of compensation for decreased sensation in the left lower extremity.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to October 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from February 2007 and March 2010 rating decisions.

After the Veteran filed an October 19, 2004 claim for compensation, in an August 2005 rating decision, the RO granted service connection and assigned an initial rating of 20 percent for DDD of the lumbar spine, effective October 19, 2004.  The Veteran did not appeal.  However, relevant VA outpatient treatment records were received in August 2006-within one year of the RO's mailing of notice to the Veteran of the August 2005 rating decision-reflecting, among other things, that the Veteran had complained of worsening pain in April 2006 (with the most recent VA compensation examination having been conducted in May 2005).

On these facts, the Veteran's appeal as to the evaluation of DDD of the lumbar spine, to include manifestations thereof in the lower extremities, is appropriately considered as pending from the claim for compensation received on October 19, 2004.  See 38 C.F.R. § 3.156(b) (if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim).  See also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-252 (2011); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In the February 2007 decision (following a new VA compensation examination in September 2006), the RO in Seattle, Washington granted service connection and assigned an initial rating of 10 percent for decreased sensation in the left lower extremity, effective June 30, 2006, and denied a rating in excess of 20 percent for DDD of the lumbar spine.  In June 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In the May 2008 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  However, in correspondence received in July 2008 and June 2010, her representative withdrew the hearing request.  

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Winston-Salem, North Carolina, which certified the appeal to the Board.

In April 2011, based on a September 2010 submission by the Veteran's representative, the Board recharacterized the appeal as encompassing a claim for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board remanded that matter, together with the other claims then on appeal, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.

Following the Board's April 2011 remand, evidence was added to the Veteran's claim file which reflected that, in September 2010, the Veteran had filed a NOD with respect to a March 2010 decision by the Winston-Salem RO that granted service connection and assigned an initial rating of 10 percent for decreased sensation in the right lower extremity, effective February 8, 2010.  In an August 2011 decision, the RO determined that the proper effective date for the award was February 3, 2010.  A SOC relative to the assigned rating was issued in August 2011, with the Veteran filing a substantive appeal in October 2011; and a SOC relative to a still-earlier effective date was issued in December 2013, with the Veteran filing a substantive appeal in January 2014.

After taking further action, the RO continued to deny the claims the Board remanded in April 2011 (as reflected in a December 2013 supplemental SSOC (SSOC)) and returned these matters to the Board for further appellate consideration, together with the new issues developed for appeal.

Because the appeal involves disagreement with the initial ratings assigned following the grants of service connection for DDD, and for decreased sensation in the right and left lower extremities, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in December 2006, the Veteran granted a power-of-attorney in favor of a private attorney with regard to the claims on appeal.  The Veteran's current attorney has submitted written argument on her behalf.  The Board has recognized the change in representation.

The Board notes that, in addition to the paper claims file, the Veteran also has records stored in paperless, electronic Virtual VA and Veterans Benefits Management (VBMS) files.  The electronic files include additional materials, which the Board has reviewed.

The Board's decision addressing the claims for earlier effective dates for the grants of service connection and awards of compensation for decreased sensation in the right and left lower extremities is set forth below.  The remaining claims on appeal are addressed in the remand following the order; those matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  The Veteran's appeal as to the evaluation of DDD of the lumbar spine, to include manifestations thereof in the lower extremities, is appropriately considered as pending from a claim for compensation received on October 19, 2004.

3.  The record contains competent, credible, and probative evidence of numbness and tingling in the bilateral lower extremities, associated with radiating pain due to DDD of the lumbar spine, as early as May 28, 2005.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an effective date of May 28, 2005, but no earlier, for the grant of service connection and award of compensation for decreased sensation in the right lower extremity, are met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.400 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an effective date of May 28, 2005,  but no earlier, for the grant of service connection and award of compensation for decreased sensation in the left lower extremity, are met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2004 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Subsequently, in an August 2006 pre-rating letter, the AOJ also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The February 2007 and March 2010 RO rating decisions reflect the initial adjudication of the Veteran's claims after issuance of the October 2004 and August 2006 letters.  Hence, the October 2004 and August 2006 letters-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, and private medical treatment records, and all available records from the Social Security Administration.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and her representative, on her behalf.  The Board finds that no additional AOJ action to further develop the record on these claims, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran seeks to establish earlier effective dates for the grants of service connection and awards of compensation for decreased sensation in the right and left lower extremities.  Her representative contends that the record contains evidence of decreased sensation in the lower extremities, associated with her service-connected lumbar spine disability, as early as May 2005.

Generally, the effective date for an award of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In the present case, for reasons previously discussed, the Veteran's appeal as to the evaluation of DDD of the lumbar spine, to include manifestations thereof in the lower extremities, is appropriately considered as pending from a claim for compensation received on October 19, 2004.  See Introduction, supra.

As to the date that entitlement arose, the Board notes that, during a VA examination conducted on May 28, 2005, the Veteran reported experiencing, among other things, intermittent numbness and tingling in the bilateral lower extremities, associated with radiating pain in her lumbar spine.  No neurosensory deficits of the lower extremities were objectively identified at that time, or for some time thereafter (in September 2006 for the left lower extremity, and in February 2010 for the right lower extremity).  However, given that her symptoms of numbness and tingling were reported to be recurrent, rather than constant, in nature, the absence of objective neurological findings on one or more examinations does not necessarily negate the Veteran's otherwise competent, credible, and probative statements with respect to the occurrence of symptoms at other times.  Cf. Ardison v. Brown, 6 Vet. App. 405 (1994) (noting that VA's duty to assist encompasses the obligation to review a disability during an active, rather than an inactive, phase). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In light of the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for an effective date of May 28, 2005, for the grants of service connection and awards of compensation for decreased sensation in the right lower extremity, are met.

Notably, however, the preponderance of the evidence is against the assignment of an effective date earlier than May 28, 2005.  Simply put, there is no evidence of decreased sensation in either lower extremity, associated with DDD of the lumbar spine, prior to that date, so as to support the assignment of a still-earlier effective date.


ORDER

An effective date of May 28, 2005, for the grant of service connection and award of compensation for decreased sensation in the right lower extremity, is granted, subject to the laws and regulations governing monetary awards.

An effective date of May 28, 2005, for the grant of service connection and award of compensation for decreased sensation in the left lower extremity, is granted, subject to the laws and regulations governing monetary awards.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the April 2011 remand was not fully completed.

In the April 2011 remand, the Board instructed the AOJ, among other things, to obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, and to seek clarification of a September 2006 fee-basis VA examination.  Thereafter, the AOJ was to arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility, for purposes of obtaining information as to the severity of the Veteran's service-connected disabilities.

A review of the evidence reflects that the Veteran reportedly underwent VA x-rays of her lumbar spine in June 2012; however, the report of those x-rays is not of record.  In addition, although it appears from the evidence that the AOJ attempted to contact personnel at the VA Medical Center (VAMC) in Salisbury, North Carolina, for advice on how to obtain clarification of the September 2006 fee-basis VA examination (apparently, with no response), and asked another VA examiner, in November 2012, to clarify the report (which the examiner stated that he was unable to do), there is nothing in the record to reflect that the AOJ attempted to contact the September 2006 fee-basis examiner directly, either through the contractor for whom he then worked (the February 2007 rating decision appears to reflect that the examination was obtained through QTC Medical Services) or any other means (a search of the Internet appears to show that a physician of the same name, and with the same credentials, as the September 2006 fee-basis examiner still resides and practices in the San Francisco area).

Further, although the Veteran underwent VA orthopedic and neurological examinations in November 2012 and April 2013, the examiners, in describing the Veteran's disabilities, appear to have taken in account the ameliorative effects of medication-a practice which is no longer permitted in the context of the relevant diagnostic code(s).  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  The April 2013 examiner also noted the need for further testing, indicating that electromyography (EMG) and nerve conduction studies (NCS) were critical, both for further clinical management of the Veteran's condition and in terms of her disability evaluation.  However, there is nothing in the record to reflect that the Veteran was thereafter offered the option of pursuing further testing.  See, e.g., Hyder v. Derwinski, 1 Vet. App. 221, 224-25 (1991) (VA's "duty to assist" includes a duty on VA's part to conduct a supplemental examination by a specialist where such an examination is recommended by a VA examining physician).

Accordingly, the AOJ should arrange for the Veteran to undergo new VA orthopedic and neurological examinations (with EMG/NCS testing, if the Veteran consents), by appropriate physicians, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination and/or testing, without good cause, may result in denial of her claims for higher ratings for DDD of the lumbar spine and decreased sensation in the right and left lower extremities, as well as her claim for TDIU.   See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging further examinations, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding pertinent records.

Records of the Veteran's treatment through the VAMC in Salisbury, North Carolina, were last associated with the Veteran's claims file on September 20, 2013.  In addition, as noted previously, the Veteran reportedly underwent VA x-rays of her lumbar spine in June 2012; however, the report of those x-rays is not of record.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facility any available report(s) pertaining to any x-rays the Veteran underwent in June 2012, as well as all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since September 20, 2013.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also seek clarification of the September 2006 fee-basis VA examination report, as outlined in the Board's April 2011 remand.  Specifically, the AOJ should make reasonable attempts to contact the September 2006 fee-basis examiner, either through the contractor for whom he then worked or by direct contact, using information that is publicly available.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The AOJ's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Salisbury VAMC any available report(s) pertaining to x-rays the Veteran underwent in June 2012, as well as all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since September 20, 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Seek clarification of the comment reflected in the September 2006 fee-basis VA examination report wherein the examiner opined, inter alia, that the Veteran had "a DeLuca Factor of 40 [degrees]."  Specifically, attempt to clarify whether the examiner intended to convey that, when all factors were taken into account (including weakened movement, pain, fatigue, decreased coordination, etc.), the Veteran exhibited a functional capacity equivalent to forward flexion in the lumbar spine to 40 degrees, or whether some other conclusion was intended.

In so doing, make reasonable attempts to contact the September 2006 fee-basis examiner, either through the contractor for whom he then worked (the February 2007 rating decision appears to reflect that the examination was obtained through QTC Medical Services) or by direct contact, using information publicly available (a search of the Internet appears to show that a physician of the same name, and with the same credentials, as the September 2006 fee-basis examiner still resides and practices in the San Francisco area).  Efforts to obtain the information should be fully documented, and the response(s) received, if any, should be associated with the claims file.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his or her examination.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to each physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include EMG/NCS testing, if the Veteran consents) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  All examination findings/testing results, along with complete rationale for the conclusions reached, must be provided.

Neurological examination:  The physician should identify, and comment on the existence, frequency or extent of, as appropriate, all neurological manifestations of the Veteran's lumbar spine degenerative disc disease, to particularly include any lower extremity radiculopathy.  The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.  In so doing, the examiner should disregard the ameliorative effects of medication.

Orthopedic examination:  The physician should conduct range of motion testing of the lumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with her lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

In so doing, the physician should provide a full description of the manner and extent to which the Veteran's service-connected disabilities, considered alone, impair functions related to employment.

In providing the requested information, the orthopedic examiner should disregard the ameliorative effects of medication.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


